COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-259-CV
 
 
JOYCE LATSON                                                                  APPELLANT
 
                                                   V.
 
COLONIAL LIFE
INSURANCE                                            APPELLEE
COMPANY OF TEXAS                                                                          
 
                                              ------------
 
           FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1] 
 
                                              ------------




Joyce Latson is attempting to
appeal the trial court=s judgment
for Colonial Life Insurance Company of Texas. 
Latson=s notice of
appeal was due July 12, 2006 but was not filed until July 21, 2006.[2]  On July 26, 2006, we notified Latson by
letter that her appeal was subject to dismissal for want of jurisdiction
unless, by August 7, 2006, she filed a response showing a reasonable
explanation for the late filing of the notice of appeal.[3]  No response has been filed.  Accordingly, we dismiss the appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL D:   CAYCE,
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
August 24, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1.


[3]See Tex. R. App. P. 10.5(b), 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


[4]See Tex. R. App. P. 42.3(a), 43.2(f).